COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-287-CR
 
 
PAULINE KERBOW                                                               APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM
THE 367TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
On June 1, 2006, the trial
court adjudicated appellant Pauline Kerbow 
guilty of abandonment of a child and assessed her punishment at six
months= confinement in a state jail facility. 
Appellant did not file a motion for new trial.  On August 8, 2006, she filed a notice of
appeal from her conviction.




On August 15, 2006, we sent appellant a letter explaining
our concern that we lacked jurisdiction over the appeal because, among other
things, the notice of appeal was not timely filed.  We also informed appellant that the appeal
would be dismissed for want of jurisdiction unless she or any party desiring to
continue the appeal filed, on or before August 25, 2006, a response showing
grounds for continuing the appeal.  See Tex.
R. App. P. 44.3.  Appellant did
not file a response.
Appellant=s notice of appeal
was due on or before July 3, 2006.  See
Tex. R. App. P. 4.1(a),
26.2(a)(1).  Because appellant did not
timely file a notice of appeal, we do not have jurisdiction over this
appeal.  See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
Accordingly, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 43.2(f).
PER CURIAM
PANEL D: 
LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DO NOT
PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
September 21 , 2006  




[1]See Tex.
R. App. P. 47.4.